DAUKSCH, Judge,
dissenting:
I respectfully dissent. The custody of the oldest minor child being awarded to the father was quite proper under the circumstances. However I do not agree with the majority opinion that a change in circumstances was not shown and I feel the Judgment of the trial court should be affirmed in all. respects. The most significant change in circumstances is the departure from the home of two of the three children. The oldest boy is now on his own evidently and the 14 year old child is being supported solely by the husband in the husband’s care. As a result of the Judgment of the trial court the wife’s need has decreased by ^approximately one-half. The amount awarded by the trial court was supported by the evidence based on the need of the wife and the ability of the husband and should not have been disturbed, the Chancellor’s discretion not having been shown as having been abused. Since we saw nothing wrong with changing the agreement as to custody even though the wife strongly protested I don’t see how we can refuse to consider the *740change in circumstances presented at trial. Additionally, it appears to me that the provisions of the agreement set out in the majority opinion clearly support the trial court in reducing the amount payable by the husband to the wife because it says “which share shall be used by Wife for the support and maintenance of the three (3) minor children, to-wit: WILLIAM ALBERT PETERSON, JOHN FREDRICK PETERSON and KIMBERLEY PETERSON, and the Wife.” I feel the evidence presented to the trial court was insufficient to support the wife’s contention that she should have one-half of the husband’s after-tax income to support herself and one child when the agreement provided that she was entitled to one-half of the husband’s after-tax income to support herself and three children. The agreement further states that $1.00 of the 50% was for alimony and the balance for child support. Hopefully the trial court will have the opportunity to again attempt to establish the equities.